         Case 2:20-cv-04096-GAM Document 79 Filed 10/20/20 Page 1 of 2




                                         October 20, 2020

The Honorable Gerald A. McHugh
United States District Court
Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street, Room 9613
Philadelphia, PA 19106

By Electronic Filing

        Re: Pennsylvania et al. v. DeJoy et al., No. 2:20-cv-04096-GAM

Dear Judge McHugh:

        Plaintiffs respectfully submit this letter to respond to Defendants’ submission of earlier
today, ECF No. 78, and to request that the Court hold a teleconference at its convenience on
Plaintiffs’ request for the appointment of an independent monitor. In their latest letter,
Defendants assert that they are in compliance with this Court’s injunction. But the data tells a
different story. Before the now-enjoined changes, the Postal Service consistently met its service
standards for first-class mail more than 90% of the time. Yet even after this Court’s injunction,
the Postal Service has not been able to return service performance to the level it once regularly
attained. The failure to return service to that consistent level is strong evidence that USPS is not
fully complying with this Court’s injunction. Defendants’ most recent letter offers no
explanation for why service has not returned to the level the Postal Service regularly achieved
before the July changes. And their earlier explanations—Labor Day Weekend and the opening of
the new Great Lakes and Chicago Surface Transfer Center the week of September 19—are
plainly no longer relevant.

        The problem is not that USPS’s performance “has not met [Plaintiffs’] standards”; the
problem is that it remains well below its lowest level prior to the implementation of the enjoined
changes; below where it was when this Court issued its injunction; and, of course, well below the
USPS’s own standards. While Defendants point to recent communications delivered to USPS
employees relating to this Court’s injunction, this case had made it abundantly clear that the
message delivered from senior USPS management is not always fully consistent with the
message heard by rank-and-file postal employees. This is precisely why an independent monitor
with extensive experience with the Postal Service is needed: he could help identify why this
service deficiency persists, and report to the Court on the extent to which the requirements of the
Court’s injunction are being followed on a day-to-day basis.
         Case 2:20-cv-04096-GAM Document 79 Filed 10/20/20 Page 2 of 2

                                                               The Honorable Gerald A. McHugh
                                                                              October 20, 2020
                                                                                        Page 2

        Defendants nonetheless claim that appointing a monitor would lead to “havoc.” As a
potential monitor, Plaintiffs have identified an individual who served as Inspector General for the
Postal Service for thirteen years, after previously having served as Inspector General for four
other government agencies. Inspectors General are mandated by Congress “to conduct and
supervise audits and investigations,” “to provide leadership and coordination and recommend
policies for activities designed to promote economy, efficiency, and effectiveness [and] to
prevent and detect fraud and abuse,” and “to provide a means for keeping the head of the
[agency] and the Congress fully and currently informed about problems and deficiencies relating
to the administration of [the agency] and the necessity for and progress of corrective action.” 5
U.S.C. app. 3 § 2. Given Mr. Williams’ range of experience, it is difficult to imagine an
individual more suited to serving as monitor or less likely to cause “havoc” at the Postal Service
were he appointed.

        Plaintiffs have no interest in subjecting USPS to unnecessary oversight. And if service
had truly improved following this Court’s injunction, they would not have made this request for
a monitor. But it has not, and USPS’s failures at least raise serious concerns about whether the
changes implemented in July have truly been rolled back. Without the appointment of a monitor,
there is no way of verifying that the Postal Service is fully complying with this Court’s
injunction. For these reasons, Plaintiffs respectfully request that the Court conduct a
teleconference on their request to appoint David Williams as monitor, and that the Court grant
that request.

                                               Respectfully submitted,

                                               JOSH SHAPIRO
                                               Attorney General
                                               Commonwealth of Pennsylvania

                                               /s Michael J. Fischer
                                                MICHAEL J. FISCHER (Pa. Bar. No. 322311)
                                               Chief Deputy Attorney General
                                               AIMEE D. THOMSON (Pa. Bar. No. 326328)
                                               RYAN B. SMITH (Pa. Bar. No. 324643)
                                               JACOB B. BOYER (Pa. Bar. No. 324396)
                                               Deputy Attorneys General
                                               Office of Attorney General
                                               1600 Arch Street, Suite 300
                                               Philadelphia, PA 19103
                                               (215) 560-2171
                                               mfischer@attorneygeneral.gov
                                               Attorneys for Plaintiffs

cc (by ECF): Counsel of Record
